                 Case 2:21-cv-00198-BAT Document 1 Filed 02/17/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 9
     FERRARI FINANCIAL SERVICES, INC.,                    Case No. 2:21-cv-00198
10
                           Plaintiff,
11
            v.                                            COMPLAINT FOR REPLEVIN
12
     ZCRETE SYSTEMS INTERNATIONAL,
13   INC., a Washington corporation; BRIAN
     WAYNE BROGIE, an individual,
14
                           Defendant.
15

16          Ferrari Financial Services, Inc. (“FFS”), by and through its attorneys, Daniel S. Wittenberg

17   and Tanya N. Lewis of Snell & Wilmer L.L.P., pleads as follows for its Verified Complaint for

18   Replevin against the Defendants:

19                                      PARTIES, JURISDICTION & VENUE

20   A.     Parties.

21          1.         FFS is a Delaware corporation with its principal place of business in Englewood

22   Cliffs, New Jersey.

23          2.         Upon information and belief, ZCrete Systems International (“ZCrete”) is a for-

24   profit corporation organized under the laws of the State of Washington, with its principal place of

25   business in Bellevue, Washington.

26

                                                                                       SNELL & WILMER
                                                                                        Attorneys at Law
     COMPLAINT FOR REPLEVIN- 1                                                   2018 156th Avenue, NE, Ste. 100
                                                                                      Bellevue, WA 98007
                                                                                        (425) 748-5055
                  Case 2:21-cv-00198-BAT Document 1 Filed 02/17/21 Page 2 of 6




 1           3.         Upon information and belief, Brian Brogie (“Brogie”) is an individual who resides

 2   in Coupeville, Island County, Washington.

 3   B.      Jurisdiction and Venue.

 4           4.Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1) because there is
 5   complete diversity of citizenship between the parties to this action and the amount in controversy
 6   exceeds the sum of $75,000.00 exclusive of interest and costs.
 7           5.Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).
 8                                        GENERAL ALLEGATIONS
 9           6.         FFS realleges and incorporates by reference all of the foregoing paragraphs of this
10   Complaint.
11           7.On or about September 28, 2017, Brogie, Zcrete, and Ferrari & Maserati of Seattle, a
12   non-party, entered into that certain Motor Vehicle Lease Agreement (Open-End) (“Lease”)
13   relating to the lease of a 2017 Ferrari F12 Berlinetta, VIN # ZFF74UFAXH0225257 (the
14   “Vehicle”). A true and correct copy of the Lease is attached hereto as Exhibit A and is
15   incorporated herein by this reference.
16           8.         Upon execution, Ferrari & Maserati of Seattle assigned the Contract to FFS. See
17   Lease, p. 2.
18           9.         Pursuant to the Lease, and beginning on September 28, 2017, Defendants agreed to
19   make monthly installment payments to FFS in the amount of $6,713.08 for thirty-six (36) months.
20   See id., at § 4.
21           10.        Under the terms of the Lease, Defendants were in default of the Lease if they failed
22   to make payments when due or breached any other Lease term or condition. See id., at § 32.
23           11.        Upon default, Defendants also agreed to pay FFS’s repossession and storage
24   expenses, reasonable attorney fees and court costs, and default interest at the rate of 18% per year
25   or such lesser amount as required by law. See id., at § 32.
26

                                                                                           SNELL & WILMER
                                                                                            Attorneys at Law
     COMPLAINT FOR REPLEVIN- 2                                                       2018 156th Avenue, NE, Ste. 100
                                                                                          Bellevue, WA 98007
                                                                                            (425) 748-5055
                  Case 2:21-cv-00198-BAT Document 1 Filed 02/17/21 Page 3 of 6




 1             12.   The Lease terminated in September 2020. Defendants did not surrender the vehicle

 2   or make arrangements to renew or extend the Lease prior to its expiration, or at any time thereafter.

 3             13.   On October 27, 2020, FFS sent Defendants a Notice of Default, Right to Cure, and

 4   Intent to Repossess (“RTC”). A true and correct copy of the RTC is attached hereto as Exhibit B

 5   and is incorporated herein by this reference. The RTC indicated that Defendants had failed to

 6   comply with the terms of the Lease. See Exhibit B.

 7             14.   On January 20, 2021, counsel for FFS sent an updated demand letter to Defendants.

 8   This letter indicated that the Lease was in arrears and that Defendants should tender payment in

 9   the amount of $207,865.19 no later than January 28, 2021. A true and correct copy of the January

10   20, 2021 correspondence is attached hereto as Exhibit C and is incorporated herein by this

11   reference.

12             15.   On February 1, 2021, counsel for FFS sent a renewed and updated demand letter to

13   Defendants. This letter indicated that the Lease was in arrears and that Defendants should tender

14   payment in the amount of $209,513.24 no later than February 5, 2021. A true and correct copy of

15   the February 1, 2021 correspondence is attached hereto as Exhibit D and is incorporated herein

16   by this reference.

17             16.   As of the filing of this Complaint, Defendants have failed to tender the payoff

18   amount.

19             17.   FFS has performed all the conditions, covenants, and promises required of it under

20   the terms of the Lease.

21             18.   Defendants remain in default of their obligations under the Lease. As of February

22   1, 2021, the total payoff amount for the Lease was $209,513.24. Interest and fees continue to

23   accrue.

24             19.   Upon information and belief, the Vehicle is located at Brogie’s residence in

25   Coupeville, WA.

26              20. Defendants remain in default of their obligations under the Contract.

                                                                                         SNELL & WILMER
                                                                                          Attorneys at Law
     COMPLAINT FOR REPLEVIN- 3                                                     2018 156th Avenue, NE, Ste. 100
                                                                                        Bellevue, WA 98007
                                                                                          (425) 748-5055
                Case 2:21-cv-00198-BAT Document 1 Filed 02/17/21 Page 4 of 6




 1                                     FIRST CLAIM FOR RELIEF

 2                                                (Replevin)
 3          21.     FFS realleges and incorporates by reference all of the foregoing paragraphs of this
 4   Complaint.
 5          22.     Due to Defendants’ defaults on the Lease, FFS is entitled to possession of the
 6   Vehicle, the proceeds therefrom and the products thereof, which rights are superior to the rights of
 7   any and all other parties.
 8          23.     Defendants acquired the Vehicle with financing from FFS.
 9          24.     FFS is entitled to an order of this Court ordering Defendants to deliver the Vehicle
10   and the proceeds therefrom to FFS, so that FFS can exercise its rights under the Lease and as a secured
11   creditor under the Uniform Commercial Code, as adopted in RCW 62A.2A.
12          25.     Due to Defendants’ default under the Contract, the Vehicle is being detained against
13   FFS’s claim and right to possession.
14          26.     Upon information and belief, the Vehicle has not been taken by any party for a tax
15   assessment or fine pursuant to a statute, or seized under an execution against property of FFS.
16          27.     Ferrari Financial is entitled to an Order of Replevin pursuant to RCW 12.04.204.
17                                   SECOND CLAIM FOR RELIEF
18                                          (Breach of Contract)
19          28.     FFS realleges and incorporates by reference all of the foregoing paragraphs of this
20   Complaint.
21          29.     The Lease constitutes a valid and binding contractual relationship between FFS and
22   Defendants.
23          30.     FFS has fully performed its obligations under the terms and conditions of the Lease.
24          31.     The Contract is in default because the Lease period has expired, and Defendants
25   have failed to surrender the Vehicle and pay all amounts due and owing under the Lease.
26

                                                                                          SNELL & WILMER
                                                                                           Attorneys at Law
     COMPLAINT FOR REPLEVIN- 4                                                      2018 156th Avenue, NE, Ste. 100
                                                                                         Bellevue, WA 98007
                                                                                           (425) 748-5055
                  Case 2:21-cv-00198-BAT Document 1 Filed 02/17/21 Page 5 of 6




 1           32.     FFS has made demand on Defendants for the amounts due and owing under the

 2   Lease, which Defendants have failed to pay.

 3           33.     Due to Defendants’ breach of the Lease, FFS is entitled to judgment against

 4   Defendants for the amounts due and owing under the Lease, plus default interest, plus FFS’s

 5   attorneys’ fees and costs incurred in enforcing its rights under the Lease.

 6           WHEREFORE, FFS prays for judgment as follows:

 7           A.      For an order directed to Defendants to show cause why the Vehicle and the proceeds

 8   therefrom should not be taken from Defendants, and the Defendants should not have to deliver the

 9   Vehicle to FFS, and for a final Order For Possession in favor of FFS.

10           B.      For an immediate temporary order to preserve the Vehicle directed to the Defendants.

11           C.      For judgment against Defendants for all amounts due and owing under the Lease,

12   including all interest, fees, and FFS’s reasonable attorneys’ fees and costs.

13           D.      For such other and further relief as the Court may deem just and proper.

14

15   Dated: February 17, 2021.                            SNELL & WILMER L.L.P.

16

17                                                        By: /s/ Tanya N. Lewis
                                                              Daniel S. Wittenberg, WSBA #36518
18                                                            Tanya N. Lewis, WSBA #31032

19                                                             Attorneys for Plaintiff Ferrari Financial
                                                               Services, Inc.
20

21

22

23

24

25

26

                                                                                           SNELL & WILMER
                                                                                            Attorneys at Law
     COMPLAINT FOR REPLEVIN- 5                                                       2018 156th Avenue, NE, Ste. 100
                                                                                          Bellevue, WA 98007
                                                                                            (425) 748-5055
Case 2:21-cv-00198-BAT Document 1 Filed 02/17/21 Page 6 of 6
